NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                   JASON COREY BULLARD, Appellant.

                             No. 1 CA-CR 19-0063
                               FILED 3-10-2020


           Appeal from the Superior Court in Maricopa County
                        No. CR2016-001315-001
                 The Honorable M. Scott McCoy, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Bain & Lauritano, PLC, Glendale
By Sheri M. Lauritano
Counsel for Appellant

Jason Corey Bullard, Douglas
Appellant
                            STATE v. BULLARD
                            Decision of the Court



                       MEMORANDUM DECISION

Chief Judge Peter B. Swann delivered the decision of the court, in which
Presiding Judge Randall M. Howe and Judge David D. Weinzweig joined.


S W A N N, Chief Judge:

¶1            Jason Corey Bullard appeals his convictions and sentences for
attempt to commit fraudulent schemes and artifices, illegally conducting an
enterprise, and forgery.

¶2            This case comes to us as an appeal under Anders v. California,
386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969). We have
reviewed the record for fundamental error. See Smith v. Robbins, 528 U.S.
259 (2000); Anders, 386 U.S. 738; State v. Clark, 196 Ariz. 530, 537, ¶ 30 (App.
1999). Bullard has filed a supplemental brief in propria persona in which he
raises several issues.

¶3           We have searched the record and considered the issues raised
by Bullard. Our review reveals no fundamental error. We affirm his
convictions and sentences.

                 FACTS AND PROCEDURAL HISTORY

¶4           At trial, the state presented evidence of the following facts. In
December 2015, Bullard and Rockney Martineau filed a fraudulent
quitclaim deed with the Maricopa County Recorder. The deed indicated
that property owned by Richard Shroyer, located at 2228 East Jaeger Street
in Mesa, Arizona, was quitclaimed to Bullard. A Recorder’s Office
employee suspected that the deed was fraudulent because it contained
abnormal punctuation, listed witnesses and personal property, was not
notarized, and was written in pencil and then retraced in pen. The
employee contacted police based on her prior experience with Martineau
and the irregularities in the deed.

¶5          The actual owner of the property had not quitclaimed her
home to anyone and had never heard of Bullard or Martineau.

¶6           After an investigation, Bullard was charged as described
above, and after a five-day trial, a jury convicted Bullard as charged and
found aggravators. The court found that Bullard had three prior felony


                                       2
                           STATE v. BULLARD
                           Decision of the Court

convictions and sentenced him to concurrent terms of imprisonment, the
longest of which is 20 years, with 592 days of presentence incarceration
credit.

                             DISCUSSION

I.     BULLARD’S ARGUMENTS DO NOT IDENTIFY FUNDAMENTAL
       ERROR.

¶7          In his supplemental brief, Bullard argues that the court acted
improperly in several respects. We conclude that none of Bullard’s
arguments identify fundamental error.

       A.     Bullard was Properly Informed of the Charges Against Him.

¶8           Bullard contends that the superior court violated his right to
be informed of the nature and cause of the charges against him. The state,
however, informed Bullard of the nature and cause of the charges against
him through the grand jury’s indictment. See State v. Meeker, 143 Ariz. 256,
265 (1984) (“Either indictment by a grand jury or information after a
preliminary hearing is a constitutionally proper method of bringing an
accused felon to trial.”).

       B.     The Charges Against Bullard Were Not Dismissed.

¶9           Bullard next contends that his imprisonment on the above
charges is impermissible because the charges were dismissed pursuant to
state and federal law. Bullard’s statement is factually incorrect. The
charges were not dismissed, the case proceeded to trial, and he was
convicted by a jury and sentenced accordingly.

       C.     The Superior Court Had Subject Matter Jurisdiction.

¶10            Bullard also contends that the superior court failed to meet
the requirements of common and admiralty law. Specifically, he argues
that he was denied a meaningful hearing before an Article III court of record
(a purported requirement of the common law) and that no signed contract
was entered into the court record (a purported requirement of admiralty
jurisdiction). We interpret those arguments to contend that the superior
court lacked subject matter jurisdiction.

¶11           “Subject matter jurisdiction is the power of a court to hear and
determine a controversy.” State v. Fimbres, 222 Ariz. 293, 301, ¶ 29 (App.
2009) (internal quotation marks and citations omitted). Article 6, Section



                                      3
                            STATE v. BULLARD
                            Decision of the Court

14(4) of the Arizona Constitution governs the subject matter jurisdiction of
the superior courts in criminal cases. State v. Maldonado, 223 Ariz. 309, 313,
¶ 21 (2010). Because the superior court has original jurisdiction over
criminal cases involving a felony, Ariz. Const. art. 6, § 14(4), and there is no
dispute that Bullard was charged with and convicted of three felonies, the
superior court had subject matter jurisdiction. There are no Article III
courts outside the federal system.

       D.     The Statutes Bullard was Convicted Under Contain
              Enactment Clauses.

¶12           Bullard further contends that the statutes he was convicted
under do not contain the constitutionally required “enactment clause.” We
find no merit in Bullard’s argument.

¶13            The Arizona Constitution provides that “[t]he enacting clause
of every bill enacted by the legislature shall be as follows: ‘Be it enacted by
the Legislature of the State of Arizona . . . .’” Ariz. Const. art. 4, § 24. The
three statutes Bullard was charged under were last amended in 1993 (A.R.S.
§ 13-2310) and 2011 (A.R.S. §§ 13-2312, -2002), before Bullard committed the
charged offenses in 2015. Those legislations commenced: “Be it enacted by
the Legislature of the State of Arizona.” 1993 Ariz. Legis. Serv. Ch. 225 (S.B.
1049); 2011 Ariz. Legis. Serv. Ch. 90 (H.B. 2353); 2011 Ariz. Legis. Serv. Ch.
229 (S.B. 1225).

       E.     Bullard was Afforded the Assistance of Counsel.

¶14          Bullard next contends that he was not afforded the assistance
of independent counsel, uninfluenced by his obligations and loyalty to the
court. But Bullard offers no evidence of bias or disloyalty, and the record
does not support this contention.

¶15            To the extent Bullard’s supplemental brief argues that his
attorney failed to provide him with effective assistance of counsel, such a
claim is not reviewable on direct appeal. See State ex rel. Thomas v. Rayes,
214 Ariz. 411, 415, ¶ 20 (2007) (“[A] defendant may bring ineffective
assistance of counsel claims only in a Rule 32 post-conviction proceeding—
not before trial, at trial, or on direct review.”).

¶16           And to the extent Bullard argues that the superior court
violated his right to self-representation, we can find no authority for the
proposition that a defendant’s rights are violated by appointing counsel
before a court has determined that the defendant has knowingly,
voluntarily, and intelligently waived his right to counsel. See Faretta v.


                                       4
                           STATE v. BULLARD
                           Decision of the Court

California, 422 U.S. 806, 835 (1975) (“Although a defendant need not himself
have the skill and experience of a lawyer in order competently and
intelligently to choose self-representation, he should be made aware of the
dangers and disadvantages of self-representation, so that the record will
establish that he knows what he is doing and his choice is made with eyes
open.” (quotation marks omitted)).

¶17            Finally, in conclusory statements, Bullard contends that he
was denied all constitutional due process and that the state “fraudulently
registered bonds with private property.” We fail to discern any legal or
factual basis for these arguments.

II.    OUR INDEPENDENT REVIEW OF THE RECORD REVEALS NO
       FUNDAMENTAL ERROR.

¶18          We have read and considered counsel’s brief and have
reviewed the record for reversible error. See Leon, 104 Ariz. at 300. We find
none.

¶19           The record reflects that the superior court afforded Bullard all
his constitutional and statutory rights, and that the proceedings were
conducted in accordance with the Arizona Rules of Criminal Procedure.
The court conducted appropriate pretrial hearings, and the evidence
presented at trial was sufficient to support the jury’s verdicts. Bullard was
present and represented by counsel at all stages of the proceedings against
him.

¶20            A person commits attempted fraudulent schemes and
artifices if, pursuant to a scheme or artifice to defraud, he “knowingly
obtain[ed] any benefit by means of false or fraudulent pretenses,
representations, promises or material omissions.” A.R.S. § 13-2310(A). And
a person commits attempt if he “[i]ntentionally does or omits to do anything
which, under the circumstances as such person believes them to be, is any
step in a course of conduct planned to culminate in commission of an
offense.” A.R.S. § 13-1001(A)(2). A person commits illegally conducting an
enterprise if he was “employed by or associated with any enterprise” and
“participate[d] directly or indirectly in the conduct of any enterprise that
the person knows is being conducted through racketeering.” A.R.S. § 13-
2312(B). And a person commits forgery if he “[o]ffers or presents, whether
accepted or not, a forged instrument or one that contains false information,”
with the intent to defraud. A.R.S. § 13-2002(A)(3). Here, the state’s
evidence established that Bullard instructed Martineau to file a quitclaim
deed without the property owner’s permission to allow Bullard to use the



                                      5
                           STATE v. BULLARD
                           Decision of the Court

home as equity for a loan. The jury’s verdicts therefore were supported by
sufficient evidence. Bullard’s sentences fall within the range prescribed by
law, and he received sufficient credit for presentence incarceration. See
A.R.S. §§ 13-703(C), (J), -712(B), -1001(C)(2), -2002(C), -2310(A), -2312(D).

                              CONCLUSION

¶21            We affirm Bullard’s convictions and sentences. Defense
counsel’s obligations pertaining to this appeal have come to an end. See
State v. Shattuck, 140 Ariz. 582, 584–85 (1984). Unless, upon review, counsel
discovers an issue appropriate for petition for review to the Arizona
Supreme Court, counsel must only inform Bullard of the status of this
appeal and his future options. Id. Bullard has 30 days from the date of this
decision to file a petition for review in propria persona. See Rule
31.21(b)(2)(A). Upon the court’s own motion, Bullard has 30 days from the
date of this decision in which to file a motion for reconsideration. See Rule
31.20(c).




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        6